Exhibit 10.3

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 28, 2017, by and among (i) Emergent Capital, Inc., a Florida
corporation (the “Company”), (ii) the designees (the “Investors”) jointly
appointed by PJC Investments, LLC, a Texas limited liability company (“PJC”) and
Triax Capital Advisors LLC, a New York limited liability company (and listed on
Schedule A attached hereto), (iii) the New Convertible Note Holders that are
party to that certain Common Stock Purchase Agreement (and listed on Schedule B
attached hereto (the “Purchasers”)), by and among the Company, the Investors,
and each such Purchaser and (iv) holders of the Company’s 5.0% Senior Unsecured
Convertible Notes due 2023 (the “New Convertible Notes”) listed on Schedule C
attached hereto as same may be amended and supplemented by the Company as a
result of the closing of the transactions contemplated in the Master Transaction
Agreements (as defined below) (individually, a “New Convertible Note Holder” and
collectively, the “New Convertible Note Holders,” and, together with the
Company, the Investors and the Purchasers, the “Parties”).

 

WHEREAS, on March 15, 2017 and May 12, 2017, the Company entered into a series
of separate Master Transaction Agreements (collectively, as amended, the “Master
Transaction Agreements”) by and among the Company, PJC, and each Consenting
Convertible Note Holder that is a party to each such Master Transaction
Agreement (the “Consenting Convertible Note Holders”) regarding a series of
integrated Transactions (as such term is defined in the Master Transaction
Agreements) with the intent to effect a recapitalization of the Company, which
includes this Agreement, a Convertible Note Exchange Offer, Common Stock
Purchase Agreements, Warrants, and certain other agreements and documents to be
delivered in connection with the Transactions.

 

WHEREAS, it is a condition under the Master Transaction Agreements and the
Common Stock Purchase Agreement that this Agreement be executed by the Parties
hereto, and the Parties are willing to execute this Agreement and to be bound by
the provisions hereof.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following terms have the meanings indicated
below.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings assigned to them in the Master Transaction Agreements.

 

“Closing Date” has the meaning given such term in Section 2(a).

 

“Demand Notice” has the meaning given such term in Section 2(b).

 

“Demand Party” has the meaning given such term in Section 2(b).

 

“Effectiveness Period” has the meaning given such term in Section 2(d)(i).

 

--------------------------------------------------------------------------------


 

“Holder” means each and/or any of, (i) the Investors, (ii) the Purchasers,
(iii) the New Convertible Note Holders, and (iv) any holder of Registrable
Securities to whom registration rights conferred by this Agreement have been
transferred in compliance with Section 7(c) hereof.

 

“Holder Indemnified Person” has the meaning given such term in Section 4(a).

 

“Holder Underwriter Registration Statement” has the meaning given such term in
Section 2(d)(xii).

 

“Losses” has the meaning given such term in Section 4(a).

 

“New Convertible Notes Indenture” means that certain Indenture, dated as of the
Closing Date, by and between U.S. Bank National Association, as Trustee, and the
Company, as amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

 

“Opt Out Notice” has the meaning given such term in Section 2(c).

 

“Other Holder” has the meaning given such term in Section 2(b).

 

“Other Notice” has the meaning given such term in Section 2(b).

 

“Piggyback Offering Notice” has the meaning given such term in Section 2(c).

 

“Prospectus” means the prospectus included in the Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any Prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means (a) the Shares and (b) any securities issued in
exchange for or in replacement of Registrable Securities; provided, however,
that Registrable Securities shall not include:  (i) any Shares that have been
registered under the Securities Act and disposed of pursuant to an effective
Registration Statement or otherwise transferred to a Person who is not entitled
to the registration and other rights hereunder; (ii) any Shares that have been
sold or transferred by the Holder thereof pursuant to Rule 144 such that the
transferee thereof does not receive “restricted securities” as defined in
Rule 144; and (iii) any Shares that cease to be outstanding.

 

“Registration Expenses” has the meaning given such term in Section 3.

 

“Registration Statement” has the meaning given such term in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act.

 

2

--------------------------------------------------------------------------------


 

“S-3 Shelf Registration Statement” has the meaning given such term in
Section 2(a).

 

“Shares” means (i) shares of Common Stock to be issued and sold pursuant to the
Common Stock Purchase Agreement, (ii) the shares of Common Stock to be issued or
issuable upon exercise of the Warrant, (iii) the New Convertible Notes, (iv) the
shares of Common Stock issued or issuable upon conversion of the New Convertible
Notes in accordance with the terms of the New Convertible Notes Indenture, and
(v) any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such Shares in clauses (i), (ii),
(iii) or (iv) hereunder by reason of or in connection with any stock dividend,
stock split, reverse stock split, combination, reclassification, merger,
consolidation, reorganization, recapitalization, conversion to another type of
entity or similar event involving a change in the capital structure of the
Company.

 

“Suspension Period” has the meaning given such term in Section 2(f).

 

“Suspension Notice” has the meaning given such term in Section 2(f).

 

“Trustee” means the trustee under the New Convertible Notes Indenture.

 

“Underwritten Shelf Take-Down” has the meaning given such term in Section 2(b).

 

Unless the context requires otherwise: (a)  references to Sections refer to
Sections of this Agreement; (b) the terms “include,” “includes,” “including” and
words of like import shall be deemed to be followed by the words “without
limitation”; (c)  the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (d) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (e) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(f) references to any Person include such Person’s successors and permitted
assigns; and (g) references to “days” are to calendar days unless otherwise
indicated.

 

2.                                      Registration Procedures; Transfer of
Shares After Registration; Suspension Period.

 

(a)                                 As soon as reasonably practicable after the
date on which the Transactions are consummated (the “Closing Date”), and in any
event within 60 days following the Closing Date, the Company shall prepare and
file with the SEC a shelf registration statement on an appropriate form under
the Securities Act covering the resale of the Registrable Securities (the
“Registration Statement”) and the Company shall use its best efforts to cause
the Registration Statement to be declared effective upon the earliest to occur
of (i) the date that is 120 days after the Closing Date, (ii) the date that is
two (2) Business Days after the date that the SEC communicates to the Company
that it has no comments to the Registration Statement, and (iii) the date that
is two (2) Business Days after the date that the SEC communicates to the Company
that all comments with respect to the Registration Statement have been
resolved.  The Registration Statement when declared effective will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain

 

3

--------------------------------------------------------------------------------


 

any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of the prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made). 
If the Company subsequently becomes eligible to use Form S-3 or such other
short-form registration statement form under the Securities Act, the Company
shall promptly give notice of such eligibility to the Holders and may (unless
the Holders reasonably object) or shall, at the request of the Holders, promptly
convert the Registration Statement to a registration statement on Form S-3 or
such other short-form registration statement by means of a post-effective
amendment or otherwise (the “S-3 Shelf Registration Statement”) for the resale
of any then existing Registrable Securities unless any Holder with Registrable
Securities registered under the Registration Statement notifies the Company
within ten (10) Business Days of receipt of the Company notice that such
conversion would interfere with its distribution of Registrable Securities
already in progress and provides a reasonable explanation therefor, in which
case the Company will delay the conversion of the Registration Statement for a
reasonable time after receipt of the first such notice, not to exceed 30 days in
the aggregate, for all Holders requesting such suspension (unless the Company,
at such time as the conversion to Form S-3 or such other short-form registration
statement may occur, would otherwise be required to amend the Registration
Statement and require that Holders suspend sales). Upon the effectiveness of the
S-3 Shelf Registration Statement, all references to the Registration Statement
in this Agreement shall then automatically be deemed to be a reference to the
S-3 Shelf Registration Statement.

 

(b)                                 Notwithstanding Section 2(a), Holders
(i) holding at least 45% of the aggregate Registrable Securities outstanding as
of the date hereof (assuming exercise of all outstanding Warrants and conversion
of all New Convertible Notes into shares of Common Stock in accordance with the
terms of the New Convertible Notes Indenture) then held by the Holders or
(ii) who wish to dispose of Registrable Securities and who reasonably anticipate
gross proceeds from an underwritten offering and sale of such Registrable
Securities would be at least $5 million (in either case, each such Holder, a
“Demand Party” and collectively, the “Demand Parties”) by written request (a
“Demand Notice”) to the Company may notify the Company of their intention to
have the Company initiate an underwritten offering and sale of Registrable
Securities pursuant to the Registration Statement (an “Underwritten Shelf
Take-Down”). Within three (3) Business Days after receipt of a Demand Notice,
the Company shall give written notice (the “Other Notice”) to the Holders other
than the Demand Parties (each, an “Other Holder”) regarding such Demand Notice,
and any Other Holder that wishes to have its Registrable Securities included in
such Underwritten Shelf Take-Down must, within ten (10) Business Days of
receiving the Other Notice, notify the Company in writing of the amount of such
Other Holder’s Registrable Securities to be included in such Underwritten Shelf
Take-Down. Upon such request and notice(s), the Company shall file and use its
best efforts to have declared effective, if applicable, an amendment or
supplement to the Registration Statement for such purpose as soon as
practicable.

 

(i)                                     In the event of an Underwritten Shelf
Take-Down, the right of any Holder to include its Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in such
underwriting (unless otherwise mutually agreed by a majority in interest of the
Demand Party and such Holder) to the extent provided herein. The Company and all
the Holders proposing to include Registrable Securities in such Underwritten
Shelf Take-Down shall enter into an underwriting agreement in customary form
with a managing underwriter or underwriters

 

4

--------------------------------------------------------------------------------


 

selected for such Underwritten Shelf Take-Down by the Demand Parties and
reasonably acceptable to the Company. Notwithstanding any other provision of
this Section 2(b), if the underwriter(s) advise(s) the Company in writing that
marketing factors require a limitation on the number of securities to be
underwritten, or if counsel to the Company or the underwriter(s) advise in
writing that the rules or regulations of the Securities Act require such a
limitation on the number of securities to be underwritten, then the Company
shall so advise all the Holders of Registrable Securities which would otherwise
be registered and underwritten pursuant hereto, and the number of Registrable
Securities that may be included in the underwriting shall be reduced as required
by the underwriter(s) and allocated among the Holders of Registrable Securities
pro rata based on the ratio that the number of Registrable Securities that each
such Holder requesting registration (including the Demand Party or Demand
Parties, as applicable) requested to be included in such Underwritten Shelf
Take-Down bears to the total number of Registrable Securities that all Demand
Parties and Other Holders requested to be included in such Underwritten Shelf
Take-Down; provided, that if, as a result of such pro-ration, any Demand Party
or Other Holder shall not be entitled to include in a registration all
Registrable Securities of the class that such Holder had requested be included,
such Holder may elect to withdraw its request to include such Registrable
Securities in such registration or may reduce the number requested to be
included, whereupon only the Registrable Securities, if any, it desires to have
included will be so included and the Holders not so reducing shall be entitled
to have a corresponding increase in the amount of Registrable Securities to be
included in such Underwritten Shelf Take-Down; provided, however, that such
withdrawal or reduction (x) must be made in writing by the Holder desiring to
effect such withdrawal or reduction prior to the earlier of the execution of the
underwriting agreement and the execution of the custody agreement with respect
to such registration and (y) shall be irrevocable; provided, however, that in
any underwritten offering of securities in connection with an Underwritten Shelf
Take-Down, the right of the underwriter(s) to exclude securities (including
Registrable Securities) from the registration and underwriting as described
above shall be restricted so that all originally issued securities by the
Company and all securities that are not Registrable Securities and are held by
any other person other than a Holder, including, without limitation, any person
who is an employee, officer or director of the Company (or any subsidiary of the
Company) shall first be excluded from such registration and underwriting before
any Registrable Securities are so excluded. If any Holder disapproves of the
terms of any such underwriting with respect to an Underwritten Shelf Take-Down,
such Holder may elect to withdraw therefrom by written notice to the Company and
the underwriter(s), which notice shall be delivered at least ten (10) Business
Days prior to the effective date of the registration statement. Any Registrable
Securities excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration.

 

(ii)                                  The Company shall be obligated to effect
only four (4) such registrations pursuant to this Section 2(b); provided, that a
registration requested pursuant to this Section 2(b) shall not be deemed to have
been effected unless the relevant amendment or supplement to the Registration
Statement (i) has been filed with the SEC and, if required, been declared
effective by the SEC, (ii) has remained effective for the period set forth below
and (iii) is not subject to any stop order, injunction or other order or
requirement of the SEC (other than any such stop order, injunction, or other
requirement of the SEC prompted by act or omission of the Holders of Registrable
Securities) that has not been withdrawn; provided, however, that if, after a
registration statement has become effective, an offering of Registrable
Securities pursuant to such registration statement is terminated by any stop
order, injunction, or other order of the SEC or other governmental agency or
court, such registration pursuant thereto will be deemed

 

5

--------------------------------------------------------------------------------


 

not to have been effected and will not count as a registration pursuant to this
Section 2(b) for purposes of the limitations set forth in this paragraph.  In
addition, a registration will not count as a registration pursuant to this
Section 2(b) for purposes of the limitations set forth in this paragraph if,
(A) the registration statement amendment and/or supplement, as applicable,
relating to such registration pursuant to this Section 2(b) is not declared
effective within forty-five (45) days (in any case where the SEC has no comments
on the registration statement amendment and/or supplement, as applicable) or
ninety (90) days (in any case where the SEC has comments on the registration
statement amendment and/or supplement, as applicable) of the date such
registration statement amendment and/or supplement, as applicable, is first
filed with the SEC (so long as the Demand Parties withdraw their request prior
to the effective date of the registration statement amendment and/or supplement,
as applicable), (B) more than ten percent (10%) of the Registrable Securities
requested by the Demand Parties to be included in such Underwritten Shelf
Take-Down are not so included pursuant to Section 2(b), or (C) the conditions to
closing specified in the underwriting agreement or purchase agreement entered
into in connection with the registration relating to such Demand Request are not
satisfied.  Notwithstanding the foregoing, the Company will pay all Registration
Expenses in connection with any Underwritten Shelf Take-Down, regardless of
whether or not such Underwritten Shelf Take-Down counts as one of the permitted
Underwritten Shelf Take-Downs under Section 2(a).

 

(iii)                               The Company shall use commercially
reasonable efforts to keep effective any registration effected pursuant to this
Section 2(b) until the earlier of (i) that date that all of the Registrable
Securities registered thereon have been sold and (ii) the date that the Holders
whose Registrable Securities are included in such registration notify the
Company in writing that they will not make any further sales thereunder.

 

(iv)                              The Company may, by notice to the Holders,
suspend for up to ninety (90) days the filing or effectiveness of a registration
statement and the use of the related prospectus for any such Underwritten Shelf
Take-Down if the Company determines in good faith that such Underwritten Shelf
Take-Down would (i) materially interfere with a significant acquisition,
corporate reorganization, financing, securities offering or other similar
transaction involving the Company; (ii) require disclosure of material
non-public information concerning the Company, the disclosure of which at that
time, in the good faith judgment of the Company, would not be in the best
interests of the Company; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act. The Company may delay an
Underwritten Shelf Take-Down pursuant to this Section 2(b)(iv) only once in any
period of 12 consecutive months.

 

(c)                                  If the Company proposes to register
securities under the Securities Act (other than a registration on Form S-4 or
Form S-8, or any successor or other forms promulgated for similar purposes, and
other than registrations pursuant to Section 2(a) or Section 2(b)), whether or
not for sale for its own account, in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will,
at each such time, give prompt (and, in any event, at least ten (10) Business
Days prior to the filing of a registration statement with respect thereto with
the SEC) written notice (a “Piggyback Offering Notice”) to the Holders of its
intention to do so, the anticipated filing date with the SEC of such
registration statement, the anticipated date that the registration statement
will be declared or otherwise become effective, whether the offering is to be
underwritten and the anticipated date and time that the offering will be made. 
The registration rights provided for in this Section 2(c) are in addition to,
and not in lieu of, the registration rights set forth in Section 2(a) and
Section 2(b).

 

6

--------------------------------------------------------------------------------


 

(i)                                     If the Company delivers a Piggyback
Offering Notice, upon the written request of any Holder (which request shall
specify the Registrable Securities intended to be included in such
registration), made within ten (10) Business Days after the receipt of any such
Piggyback Offering Notice, the Company will, subject to the conditions set forth
in Section 6, use all commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof.

 

(ii)                                  If a registration pursuant to this
Section 2(c) involves an underwritten offering, any Holder may, in writing
(i) request to include some or all of its Registrable Securities, subject to the
conditions set forth in Section 6, and (ii) elect, prior to the effective date
of the registration statement filed in connection with such registration, not to
register all or any part of such Holder’s Registrable Securities in connection
with such registration.

 

(iii)                               Nothing in this Section 2(c) shall limit the
right of any Holder to request the registration of the Registrable Securities
issuable upon exercise of the Warrants or conversion of the New Convertible
Notes by such Holder (subject to such exercise or conversion, as applicable,
occurring prior to the completion of the sale by such Holder of the underlying
Registrable Securities), notwithstanding the fact that at the time of the
request such Holder holds Warrants and/or New Convertible Notes, and not the
underlying shares of Common Stock.

 

(iv)                              Any Holder may deliver written notice (an “Opt
Out Notice”) to the Company requesting that such Holder not receive from the
Company any notice of any underwritten offering or any blackout periods
contemplated by Section 2(b)(iv). Such Opt Out Notice shall contain a covenant
that the Holder will not attempt to effect any sales under the Registration
Statement while the Opt Out Notice is in effect; however such Holder may make
sales under Rule 144. Any Holder that delivers an Opt Out Notice may later
revoke any such notice.

 

(d)                                 In connection with its obligations contained
in Section 2(a), Section 2(b) and Section 2(c) and during the Effectiveness
Period (as defined below), the Company shall use all commercially reasonable
efforts to:

 

(i)                                     prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary or advisable to keep the
Registration Statement current and effective for the Registrable Securities held
by the Holders for a period ending on such time as all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold (collectively, the “Effectiveness Period”).  The Company shall notify each
Holder promptly upon the Registration Statement and each post-effective
amendment thereto, being declared effective by the SEC and advise each Holder
that the form of Prospectus contained in the Registration Statement or
post-effective amendment thereto, as the case may be, at the time of
effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 

(ii)                                  furnish, upon reasonable request, to each
applicable Holder (x) as far in advance as reasonably practicable before filing
the Registration Statement or any

 

7

--------------------------------------------------------------------------------


 

other registration statement contemplated by this Agreement or any supplement or
amendment thereto, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference into such registration statement or any supplement or amendment
thereto), and provide each such applicable Holder the opportunity to object to
any information pertaining to such Holder and its plan of distribution that is
contained therein and make the corrections reasonably requested by such Holder
with respect to such information prior to filing such registration statement and
the prospectus included therein or any supplement or amendment thereto and
(y) copies of any and all transmittal letters or other correspondence with the
Commission or any other governmental agency or self-regulatory body or other
body having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering of Registrable Securities;

 

(iii)                               furnish to each Holder with respect to the
Registrable Securities registered under the Registration Statement such number
of copies of the Registration Statement and the Prospectus (including
supplemental prospectuses) filed with the SEC in conformance with the
requirements of the Securities Act and such other documents as each such Holder
may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by such Holder;

 

(iv)                              make any necessary blue sky filings;

 

(v)                                 advise each Holder and any applicable
underwriters, promptly after it shall receive notice or obtain knowledge of the
issuance or threat of issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any Legal Proceeding for that purpose; and the Company will promptly use all
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

 

(vi)                              with a view to making available to each Holder
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit each Holder to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as such term is understood and defined in Rule 144, until
the earlier of (A) such date as all of the Registrable Securities qualify to be
resold immediately pursuant to Rule 144 or any other rule of similar effect
during any three-month period without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) and
without regard to volume or manner of sale restrictions, or (B) such date as all
of the Registrable Securities shall have been resold pursuant to Rule 144 (and
may be further resold without restriction, including, without regard to volume
or manner of sale restrictions); (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
under the Exchange Act; and (iii) furnish to each Holder upon request, as long
as such Holder owns any Registrable Securities, (A) a written statement by the
Company as to whether it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Holder of any
rule or regulation of the SEC that permits the selling of any such Registrable
Securities without registration;

 

(vii)                           immediately notify each applicable Holder and
each applicable underwriter, at any time when a prospectus relating thereto is
required to be delivered

 

8

--------------------------------------------------------------------------------


 

under the Securities Act, of (x) the happening of any event as a result of which
the prospectus or prospectus supplement contained in any registration statement
contemplated by this Agreement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing; (y) the receipt by the SEC of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; or (z) any SEC request that a registration statement
contemplated by the Agreement be amended or supplemented; following the
provision of such notice, the Company agrees to as promptly as reasonably
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

 

(viii)                        in the case of an underwritten offering, use
commercially reasonable efforts to furnish upon request, (i) an opinion of
counsel for the Company in customary form dated the date of the closing of the
underwritten offering, and (ii) a “cold comfort” letter or letters, dated the
date of execution of the underwriting agreement and a letter or letters of like
kind dated the date of the closing of the underwritten offering, in each case,
signed by the independent public accountants who have certified the financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter or
letters shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in an underwritten offering of securities of the Company and such
other matters as such underwriters may reasonably request;

 

(ix)                              otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC, and make
generally available to its security holders (or otherwise provide in accordance
with Section 11(a) of the Securities Act) an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act in accordance with Rule 158
thereunder (or any similar rule promulgated under the Securities Act) or
otherwise;

 

(x)                                 make available to the appropriate
representatives of the managing underwriter and each applicable Holder who is an
Affiliate of the Company access to such information and personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided that the Company need not disclose
any information to any such representative unless and until such representative
has entered into a confidentiality agreement with the Company;

 

(xi)                              provide a transfer agent and registrar or
perform the functions thereof, as applicable, for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

(xii)                           if any Holder could reasonably be deemed to be
an “underwriter,” as defined in Section 2(a)(11) of the Securities Act or a
“controlling person” within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, in connection with the registration statement in
respect of any registration of Registrable Securities

 

9

--------------------------------------------------------------------------------


 

of such Holder pursuant to this Agreement, and any amendment or supplement
thereof (any such registration statement or amendment or supplement, a “Holder
Underwriter Registration Statement”), then the Company will cooperate with such
Holder in allowing such Holder to conduct customary “underwriter’s due
diligence” with respect to the Company and satisfy its obligations in respect
thereof. In addition, at any Holder’s request, the Company will furnish to such
Holder, on the date of the effectiveness of any Holder Underwriter Registration
Statement and thereafter from time to time on such dates as such Holder may
reasonably request, (i) a letter, dated such date, from the Company’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Holder, (ii) an opinion, dated
as of such date, of counsel representing the Company for purposes of such Holder
Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” negative assurance for such offering, addressed to such Holder and
(iii) a standard officer’s certificate from the Chief Executive Officer and
Chief Financial Officer of the Company addressed to such Holder. The Company
will also permit one legal counsel to such Holder(s) to review and comment upon
any such Holder Underwriter Registration Statement at least five (5) Business
Days prior to its filing with the SEC and all amendments and supplements to any
such Holder Underwriter Registration Statement within a reasonable number of
days prior to their filing with the SEC and not file any Holder Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Holder’s legal counsel reasonably objects;

 

(xiii)                        take no direct or indirect action prohibited by
Regulation M under the Exchange Act, provided, that, to the extent that any
prohibition is applicable to the Company, the Company will take all reasonable
steps to make any such prohibition inapplicable; and

 

(xiv)                       cause all such Registrable Securities that consist
of shares of Common Stock covered by each Registration Statement to be listed on
the Trading Market.

 

The Company understands that a Holder may disclaim being an underwriter, but
acknowledges that a determination by the SEC that such Holder is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

(e)                                  Except in the event that Section 2(f) below
applies, the Company shall during the Effectiveness Period: (i) prepare and file
from time to time with the SEC a post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or a supplement or amendment
to any document incorporated therein by reference or file any other required
document so that such Registration Statement will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
so that, as thereafter delivered to purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide each Holder copies of any
documents filed pursuant to clause (i) above; and (iii) upon request, inform
each Holder who so requests that the Company has complied with its obligations
in Section 2(f)(i) below (or that, if the Company has filed a post-effective
amendment to the Registration Statement which has not yet been declared
effective, the Company will notify each Holder to that effect, will use all
commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will

 

10

--------------------------------------------------------------------------------


 

promptly notify each Holder pursuant to Section 2(f)(i) when the amendment has
become effective).

 

(f)                                   In the event: (i) of any request by the
SEC or any other federal or state governmental authority during the
Effectiveness Period for amendments or supplements to the Registration Statement
or related Prospectus or for additional information; (ii) of the issuance by the
SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any Legal Proceedings for that purpose; (iii) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any Legal Proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any changes
in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing to each Holder (the “Suspension Notice”) to the effect of the foregoing
and, upon receipt of such Suspension Notice, each Holder will refrain from
selling any Registrable Securities pursuant to the Registration Statement until
such Holder is advised in writing by the Company that the current Prospectus may
be used, and have received copies from the Company of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus (each such period, a “Suspension Period”).  In the event
of any Suspension Period, the Company will use all commercially reasonable
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably practicable after delivery of a Suspension Notice to the Holders.  In
addition to and without limiting any other remedies (including, without
limitation, at law or at equity) available to the Company and each Holder, the
Company and each Holder shall be entitled to specific performance in the event
that the other party fails to comply with the provisions of this Section 2(f).

 

(g)                                  Notwithstanding the foregoing paragraphs of
this Section 2, the Company shall use all commercially reasonable efforts to
ensure that (i) a Suspension Period shall not exceed thirty (30) days
individually, (ii) Suspension Periods shall not cover more than forty five (45)
days, in the aggregate, during any consecutive twelve (12) month period, and
(iii) each Suspension Period shall be separated by a period of at least thirty
(30) days from a prior Suspension Period.  Any suspension of the right to use
any registration statement shall result in an extension of the registration
period equal to the number of days of the suspension.

 

(h)                                 The Company shall cause certificates
evidencing the Registrable Securities not to contain any Securities Act legend:
(i) upon the effectiveness of a registration statement (including the
Registration Statement) covering such Registrable Securities, or (ii) following
a sale of such Registrable Securities pursuant to Rule 144, or (iii) upon such
Registrable Securities becoming eligible for sale under Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC).  Following such time as restrictive legends are not required to be
placed on certificates representing Shares, the Company will, no later than

 

11

--------------------------------------------------------------------------------


 

five (5) Trading Days following the delivery by a Holder to the Company or the
Company’s transfer agent of a certificate representing Shares that are
Registrable Securities containing a restrictive legend, deliver or cause to be
delivered to such Holder a certificate representing such Registrable Securities
that is free from all restrictive and other legends.  The Company shall,
immediately following the Registration Statement being declared effective, cause
its counsel to issue a legal opinion to the Company’s transfer agent or the
Trustee, as applicable, with respect to the Registrable Securities to effect the
removal of the restrictive legend contemplated by this Agreement.  The Company
may not make any notation on its records or give instructions to any transfer
agent or the Trustee, as applicable, for the Registrable Securities that enlarge
the restrictions on transfer set forth in this Agreement.  Certificates for
Shares that are Registrable Securities subject to legend removal hereunder shall
be transmitted by the Company’s transfer agent with respect to the Registrable
Securities to the Holder by crediting the account of the Holder’s prime broker
with the Depository Trust Company system.

 

(i)                                     In the event of any underwritten
offering, the Company shall (A) enter into and perform its obligations under an
underwriting agreement in usual and customary form, with the managing
underwriter(s) of such offering and (B) furnish, in connection with any
underwritten registration, on the date that such Registrable Securities are
delivered to the underwriters for sale, (1) an opinion, dated as of such date,
of the counsel representing the Company for the purposes of such registration,
in form and substance as is customarily given to underwriters in an underwritten
public offering addressed to the underwriters, and (ii) a “comfort” letter dated
as of such date, from the independent auditors of the Company, in form and
substance as is customarily given by independent auditors to underwriters in an
underwritten public offering addressed to the underwriters.

 

(j)                                    The Company shall use reasonable efforts
to procure the cooperation of the Company’s transfer agent or Trustee, as
applicable, in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any underwriter.

 

(k)                                 In the event of an underwritten offering of
Registrable Securities in connection with an Underwritten Shelf Take-Down
pursuant to Section 2(b), the Company and the Holders agree not to effect,
without the prior written consent of a majority of the Holders, any public sale
or public distribution of any securities that are the same as, or similar to,
the Registrable Securities, or any securities convertible into, or exchangeable
or exercisable for, any securities of the Company that are the same as, or
similar to, the Registrable Securities (other than a registration on Form S-4 or
Form S-8, or any successor or other forms promulgated for similar purposes),
during the period commencing fifteen (15) days prior to the effective date of
the registration statement relating to such underwritten offering and ending on
the ninetieth (90th) day after the effective date of such registration
statement.

 

(l)                                     The Company shall take all such other
reasonable actions as are necessary to effect the registration or facilitate the
disposition of the Registrable Securities in accordance with the terms of this
Agreement.

 

3.                                      Registration Expenses.  The Company will
pay all Registration Expenses associated with each registration of Registrable
Securities. “Registration Expenses” shall include,

 

12

--------------------------------------------------------------------------------


 

without limitation, (i) all registration and filing fees (including fees and
expenses (A) with respect to filings required to be made with the Trading Market
and (B) in compliance with applicable state securities or “blue sky” laws),
(ii) printing expenses, (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel, auditors and accountants for the
Company, (v)  fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement and (vi) reasonable and documented fees and expenses of (A) one
additional counsel selected by the Holders that are, as of the date hereof,
holders of New Convertible Notes that own a majority of the Registrable
Securities of such Holders to be included in any registration statement,
prospectus or free writing prospectus contemplated by this Agreement (assuming
exercise of all outstanding Warrants held by such Holders and conversion of all
New Convertible Notes held by such Holders into shares of Common Stock in
accordance with the terms of the New Convertible Notes Indenture) and (B) one
additional counsel selected by the Holders that are Investors that own a
majority of the Registrable Securities of such Holders to be included in any
registration statement, prospectus or free writing prospectus contemplated by
this Agreement (assuming exercise of all outstanding Warrants held by such
Holders); provided, however, that for the purposes of the foregoing clauses
(vi)(A) and (vi)(B), PJC and any Investor that is an affiliate (as defined in
Rule 12b-2 promulgated under the Exchange Act) of PJC shall not participate in
the selection of either such additional counsel and the Registrable Securities
held by them shall not be counted with respect to either such selection. In no
event shall the Company be responsible for any discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.

 

4.                                      Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless each Holder, its Affiliates and each of their respective officers and
directors, members, managers and general and limited partners (and each other
Person who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act)) and any agent thereof
(collectively, “Holder Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of preparation
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any Legal Proceeding, in
which any Holder Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act, the Exchange Act,
state securities or “blue sky” laws or otherwise (collectively, “Losses”), as
incurred, (i) arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement or any
other registration statement contemplated by this Agreement (including, in each
case, all documents incorporated therein by reference), in any preliminary
Prospectus or any other prospectus contemplated by this agreement (including, in
each case, all documents incorporated therein by reference), or in any summary
or final Prospectus or other summary or final prospectus contemplated by this
Agreement or free writing Prospectus or other free writing prospectus
contemplated by this Agreement (including, in each case, all documents
incorporated therein by reference and all amendments and supplements thereto),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading or (ii) arising out of or based upon any
violation by the Company or any of its agents of any rule or regulation
promulgated under the Securities Act, the

 

13

--------------------------------------------------------------------------------


 

Exchange Act, any other similar federal or state securities laws or “blue sky”
laws applicable to the Company and relating to action or inaction required of
the Company in connection with any registration under which any Registrable
Securities were registered (including all documents incorporated therein by
reference), in any preliminary prospectus (including all documents incorporated
therein by reference), or in any summary or final prospectus or free writing
prospectus or in any amendment or supplement thereto (including all documents
incorporated therein by reference); provided, however, that the Company shall
not be liable to any Holder Indemnified Person to the extent that any such claim
arises out of, is based upon or results from an untrue or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder Indemnified
Person specifically for use in the preparation thereof.  The Company shall
notify each Holder promptly of the institution, threat or assertion of any Legal
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.  This indemnity shall be in addition to any
liability the Company may otherwise have and shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder
Indemnified Person or any indemnified party and shall survive the transfer of
securities by the Holder.  Notwithstanding anything to the contrary herein, this
Section 4 shall survive any termination or expiration of this Agreement
indefinitely.

 

(b)                                 In connection with any Registration
Statement in which any Holder participates, each such Holder shall, severally
and not jointly, indemnify and hold harmless the Company, its Affiliates and
each of their respective officers, directors and any agent thereof, to the
fullest extent permitted by applicable law, from and against any and all Losses
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in any such Registration Statement
(including all documents incorporated therein by reference), in any preliminary
Prospectus (including all documents incorporated therein by reference), or in
any summary or final Prospectus or free writing Prospectus or in any amendment
or supplement thereto (including all documents incorporated therein by
reference), or arising out of, based upon or resulting from the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to such Holder furnished in writing to the Company by such Holder for use
therein.  This indemnity shall be in addition to any liability each Holder may
otherwise have and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party.  In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds (after underwriting fees,
commissions or discounts) actually received by such Holder from the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. 

 

14

--------------------------------------------------------------------------------


 

If such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld).  An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
any local counsel) for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party there may be one or more legal or equitable defenses available to such
indemnified party that are in addition to or may conflict with those available
to another indemnified party with respect to such claim.  Failure to give prompt
written notice shall not release the indemnifying party from its obligations
hereunder.

 

(d)                                 If the indemnification provided for in this
Section 4 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any Losses referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other, in connection with the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact that resulted in such Losses, as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Holder hereunder exceed the net proceeds (after underwriting fees, commissions
or discounts) actually received by such Holder from the sale of the Registrable
Securities giving rise to such contribution obligation.

 

5.                                      Facilitation of Sales Pursuant to
Rule 144.  The Company shall timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.  Upon the request of any
Holder in connection with that Holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

6.                                      Exceptions to the Company’s Obligations.

 

(a)                                 Notwithstanding anything in Section 2(c) to
the contrary:

 

(i)                                     if, at any time after giving a Piggyback
Offering Notice, the Company shall determine for any reason not to proceed with
the proposed registration of the securities to be sold in connection therewith,
the Company may, at its election, give written notice of such determination to
the Holders and, thereupon, shall be relieved of its obligation to

 

15

--------------------------------------------------------------------------------


 

register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith); and

 

(ii)                                  if a registration pursuant to
Section 2(c) involves an underwritten offering, then the Company shall so advise
the Holders. In such event, the right of any such Holder’s Registrable
Securities to be included in a registration pursuant to Section 2(c) shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All the Holders proposing to distribute their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation of the number of securities to be underwritten, or if counsel to the
Company or the underwriter(s) advise in writing that the rules or regulations of
the Securities Act require such a limitation of the number of securities to be
underwritten, then the managing underwriter(s) may exclude securities from the
registration and the underwriting, and the number of securities that may be
included in the registration and the underwriting shall be allocated, first to
the Company, and second, to each of the Holders requesting inclusion of their
Registrable Securities pro rata based on the ratio that the number of
Registrable Securities that each such Holder requesting registration requested
to be included in such underwritten offer bears to the total number of
Registrable Securities that all other Holders requested to be included in such
underwritten offering; provided, that if, as a result of such pro-ration, any
Holder shall not be entitled to include in a registration all Registrable
Securities of the class that such Holder had requested be included, such Holder
may elect to withdraw its request to include such Registrable Securities in such
registration or may reduce the number requested to be included, whereupon only
the Registrable Securities, if any, it desires to have included will be so
included and the Holders not so reducing shall be entitled to have a
corresponding increase in the amount of Registrable Securities to be included in
such underwritten offering; provided, however, that such withdrawal or reduction
(x) must be made in writing by the Holder desiring to effect such withdrawal or
reduction prior to the earlier of the execution of the underwriting agreement
and the execution of the custody agreement with respect to such registration and
(y) shall be irrevocable; provided, however, that the right of the
underwriter(s) to exclude securities (including Registrable Securities) from the
registration and underwriting as described above shall be restricted so that all
securities that are not Registrable Securities and are held by any other Person
other than a Holder, excluding the Company but including, without limitation,
any Person who is an employee, officer or director of the Company (or any
subsidiary of the Company) shall first be excluded from such registration and
underwriting before any Registrable Securities are so excluded. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) Business Days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

(b)                                 It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2 that the
selling Holder or Holders shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, other Company
securities held by them, and the intended method of disposition of such
Registrable Securities as shall be required to timely effect the registration of
their Registrable Securities.

 

16

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                                 Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, the Investors and Holders who are holders of at least fifty percent
(50%) of the then-outstanding New Convertible Notes.  The Company shall provide
prior notice to each Holder of any proposed waiver or amendment.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

(b)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed to have been given (a) when delivered by
hand (with written confirmation of receipt); (b) when received by the addressee
if sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient, or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  The address for such notices and communications
shall be addressed to the attention of the receiving Party at the address set
forth on such signature hereto.

 

(c)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns.  Except as provided in this Section 7(c), this Agreement,
and any rights or obligations hereunder, may not be assigned without the prior
written consent of the Company and the Investors.  Notwithstanding anything in
the foregoing to the contrary, the rights of each Holder pursuant to this
Agreement with respect to all or any portion of its Registrable Securities may
be assigned without such consent with respect to such Registrable Securities
(and any Registrable Securities issued as a dividend or other distribution with
respect to, in exchange for or in replacement of such Registrable Securities) by
such Holder to a transferee of such Registrable Securities; provided the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee or assignee and the Registrable
Securities with respect to which such registration rights are being assigned.
The Company may not assign its rights or obligations hereunder without the prior
written consent of the Investors.

 

(d)                                 No Third Party Beneficiaries.  Except as set
forth in Section 4, nothing in this Agreement, whether express or implied, shall
be construed to give any Person, other than the Parties hereto or their
respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement.

 

(e)                                  Counterparts.  This Agreement may be
executed and delivered (including by facsimile transmission or portable document
format (“.pdf”)) in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement.

 

17

--------------------------------------------------------------------------------


 

(f)                                   Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York.  Each
of the Parties irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in in the City and County of New York and the
Federal Courts of the United States sitting in the State, County and City of New
York for the purpose of any Legal Proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any Legal Proceeding may be served on each Party
anywhere in the world by the same methods as are specified for the giving of
notices under this Agreement.  Each of the Parties irrevocably waives any
objection to the laying of venue of any Legal Proceeding brought in such courts
and irrevocably waives any claim that any Legal Proceeding brought in any such
court has been brought in an inconvenient forum.

 

(g)                                  Cumulative Remedies.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

(h)                                 Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

 

(i)                                     Entire Agreement.  This Agreement,
together with the New Convertible Notes Indenture (as applicable), constitutes
the entire agreement among the Parties with respect to the subject matter
hereof.

 

(j)                                    Termination.  Except for Section 4, this
Agreement shall terminate as to each Holder, when all Registrable Securities
held by such Holder no longer constitute Registrable Securities.

 

(k)                                 Recapitalizations, Exchanges, Etc.  The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Registrable Securities, to any and all securities (including
shares of capital stock) of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse stock splits, combinations, recapitalizations,
exchanges and the like occurring after the date hereof

 

(l)                                     Injunctive Relief.  It is hereby agreed
and acknowledged that it will be impossible to measure in money the damages that
would be suffered if the Parties fail to comply with any of the obligations
imposed on them by this Agreement and that in the event of any such failure, a
non-breaching party hereto will be irreparably damaged and will not have an
adequate remedy at law.  Any such Person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action should be brought in equity to enforce any of the provisions
of this Agreement, none of the Parties shall raise the defense that there is an
adequate remedy at law and any requirement to post bond or other security in

 

18

--------------------------------------------------------------------------------


 

connection with actions instituted for injunctive relief, specific performance
or other equitable remedies.  The Parties hereby waive, and shall cause their
respective representatives to waive, any requirement for the securing or posting
of any bond in connection with any action brought for injunctive relief
hereunder.

 

(m)                             Aggregation of Registrable Securities. All
Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

 

(n)                                 Other Registration Rights. As of the date
hereof, the Company represents and warrants that it is not a party to, or
otherwise subject to, any other agreement granting registration rights to any
other Person with respect to any securities of the Company, including securities
convertible, exercisable or exchangeable into or for shares of any equity
securities of the Company. The Company shall not grant any registration rights
to third parties that are more favorable than or inconsistent with the rights
granted hereunder or enter into any agreement, take any actions or permit any
change to occur, with respect to its securities that violates or subordinates
the rights expressly granted to the Holders of Registrable Securities in this
Agreement.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

 

 

EMERGENT CAPITAL, INC.

 

 

 

 

 

By:

/s/ Antony Mitchell

 

Name:

Antony Mitchell

 

Title:

Chief Executive Officer

 

Address:

5355 Town Center Road, Suite 701

 

 

Boca Raton, FL 33486

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

By:

/s/ Investors

 

Name:

 

 

Title:

 

 

Address:

 

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

NEW CONVERTIBLE NOTE HOLDER:

 

 

 

 

 

By:

/s/ New Convertible Note Holders

 

Name:

 

 

Title:

 

 

Address:

 

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

EVERMORE GLOBAL VALUE FUND

 

THE REGENTS OF THE UNIVERSITY OF MICHIGAN

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx140)

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx138)

 

OPAL SHEPPARD OPPORTUNITIES FUND I LP

 

MIMESIS CAPITAL PARTNERS LLC

 

BULLDOG INVESTORS LLC

 

TIN-REZ CORP.

 

INVESTCO I, LLC

 

JSARCO, LLC

 

PJC INVESTMENTS, LLC

 

IRONSIDES P FUND L.P.

 

IRONSIDES PARTNERS SPECIAL SITUATIONS MASTER FUND II L.P.

 

--------------------------------------------------------------------------------


 

Schedule B

 

SPECIAL OPPORTUNITIES FUND, INC.

 

OPPORTUNITY PARTNERS, LP

 

FULL VALUE PARTNERS, LP

 

MCM OPPORTUNITY PARTNERS, LP

 

CALAPASAS WEST PARTNERS LP

 

FULL VALUE SPECIAL SITUATIONS FUND, LP

 

STEADY GAIN PARTNERS, LP

 

MERCURY PARTNERS, LP

 

NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP

 

NANTAHALA CAPITAL PARTNERS II LIMITED PARTNERSHIP

 

NANTAHALA CAPITAL PARTNERS SI, LP

 

BLACKWELL PARTNERS LLC — SERIES A

 

SILVER CREEK CS SAV, L.L.C.

 

NORTH STAR PARTNERS, L.P.

 

NORTH STAR PARTNERS II, L.P.

 

FORT GEORGE INVESTMENTS, LLC

 

ANDREW JONES

 

RANGELEY CAPITAL PARTNERS II, LP

 

RANGELEY CAPITAL SPECIAL OPPORTUNITIES FUND, LP

 

RANGELEY CAPITAL PARTNERS, LP

 

JOEL LUSMAN

 

--------------------------------------------------------------------------------


 

Schedule C

 

IRONSIDES P FUND L.P.

 

IRONSIDES PARTNERS SPECIAL SITUATIONS MASTER FUND II L.P.

 

NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP

 

NANTAHALA CAPITAL PARTNERS II LIMITED PARTNERSHIP

 

NANTAHALA CAPITAL PARTNERS SI, LP

 

BLACKWELL PARTNERS LLC — SERIES A

 

SILVER CREEK CS SAV, L.L.C.

 

FORT GEORGE INVESTMENTS, LLC

 

INTEGRATED CORE STRATEGIES (US) LLC

 

SPECIAL OPPORTUNITIES FUND, INC.

 

OPPORTUNITY PARTNERS, LP

 

FULL VALUE PARTNERS, LP

 

MCM OPPORTUNITY PARTNERS, LP

 

CALAPASAS WEST PARTNERS LP

 

FULL VALUE SPECIAL SITUATIONS FUND, LP

 

STEADY GAIN PARTNERS, LP

 

MERCURY PARTNERS, LP

 

NORTH STAR PARTNERS, L.P.

 

NORTH STAR PARTNERS II, L.P.

 

ANDREW JONES

 

RANGELEY CAPITAL PARTNERS II, LP

 

RANGELEY CAPITAL SPECIAL OPPORTUNITIES FUND, LP

 

RANGELEY CAPITAL PARTNERS, LP

 

JOEL LUSMAN

 

--------------------------------------------------------------------------------